Dismissed and Opinion Filed June 15, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00655-CV

                            KARNISHA MARSHALL, Appellant

                                               V.

                            SYLVESTER DAVIDSON, Appellee

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-15-01960

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright

       Appellant, proceeding pro se, has filed a motion to dismiss, stating she is “[n]o longer in

need of this appeal.” We grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).



150655F.P05

                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KARNISHA MARSHALL, Appellant                       On Appeal from the 256th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00655-CV        V.                       Trial Court Cause No. DF-15-01960.
                                                   Opinion delivered by Chief Justice Wright.
SYLVESTER DAVIDSON, Appellee                       Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Sylvester Davidson recover his costs, if any, of this appeal
from appellant Karnisha Marshall.


Judgment entered June 15, 2015.




                                             –2–